Case 2:18-cv-05664-RGK-SK Document 33 Filed 12/10/18 Page 1 of 8 Page ID #:151




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

  KUEN HWA TRAFFIC INDUSTRIAL CO.            CASE NO:
                                             2:18−cv−05664−RGK−SK
                 Plaintiff(s),
                                             ORDER FOR JURY TRIAL
         v.
  DNA MOTOR, INC.                            Pretrial Conference:
                                             July 22, 2019 at 09:00 AM
                                             Jury Trial Date:
                                             August 6, 2019 at 09:00 AM
                Defendant(s).




   UNLESS OTHERWISE ORDERED BY THE COURT, THE FOLLOWING
   RULES SHALL APPLY:
                                   SCHEDULING
         1.     In General

         All motions to join other parties or to amend the pleadings shall be filed and
   served within fifteen (15) days of the date of this order.
         Motions for summary judgment or partial summary judgment shall be filed as
   soon as practical, however, in no event later than the motion cut−off date.
   ///
   ///
   ///


                                                −1−
Case 2:18-cv-05664-RGK-SK Document 33 Filed 12/10/18 Page 2 of 8 Page ID #:152
        2.      Discovery Cut−Off
        The Court has established a cut−off date for discovery in this action. All
   discovery shall be complete by the discovery cut−off date specified in the Scheduling
   Order. This is not the date by which discovery requests must be served; it is the

   date by which all discovery is to be completed.

        In an effort to provide further guidance to the parties, the Court notes the
   following:
                a.    Depositions
        All depositions shall be scheduled to commence sufficiently in advance of the
   discovery cut−off date to permit their completion and to permit the deposing party
   enough time to bring any discovery motion concerning the deposition prior to the
   tcut−off date.

                b.    Written Discovery
        All interrogatories, requests for production of documents, and requests for
   admission shall be served sufficiently in advance of the discovery cut−off date to
   permit the discovering party enough time to challenge (via motion practice)
   responses deemed to be deficient.
                c.    Discovery Motions
        Whenever possible, the Court expects the parties to resolve discovery

   problems among themselves in a courteous, reasonable and professional manner.
   The Court expects that counsel will strictly adhere to the Civility and Professional
   Guidelines adopted by the United States District Court for the Central District of
   California in July, 1995.
        Discovery matters are referred to a United States Magistrate Judge. Any
   motion challenging the adequacy of responses to discovery must be filed

   timely, and served and calendared sufficiently in advance of the discovery
   cut−off date to permit the responses to be obtained before that date, if the
   motion is granted.

                                               −2−
Case 2:18-cv-05664-RGK-SK Document 33 Filed 12/10/18 Page 3 of 8 Page ID #:153
        Consistent resort to the Court for guidance in discovery is unnecessary and
   will result in the appointment of a Special Master at the joint expense of the parties
   to resolve discovery disputes.
        3.     Mandatory ADR

        Pursuant to Local Rule 16−15, the parties in every case must select an ADR

   Procedure. The final meeting with the parties’ settlement officer must take place
   no later than 45 days before the Pretrial Conference. Local Rule 16−15.2.


                       FINAL PRE−TRIAL CONFERENCE


        This case has been placed on calendar for a Final Pre−Trial Conference
   pursuant to Fed.R.Civ.P. 16 and 26. Unless excused for good cause, each party

   appearing in this action shall be represented at the Final Pre−Trial Conference, and
   all pre−trial meetings of counsel, by the attorney who is to have charge of the
   conduct of the trial on behalf of such party.
        STRICT COMPLIANCE WITH THE REQUIREMENT OF FED.R.

   CIV.P. 26 AND LOCAL RULES ARE REQUIRED BY THE COURT.

   Therefore, carefully prepared Memoranda of Contentions of Fact and Law, a

   Joint Witness List, and Joint Exhibit List shall be submitted to the Court. The Joint

   Witness List shall contain a brief statement of the testimony for each witness, what
   makes the testimony unique from any other witness testimony, and the time
   estimate for such testimony. The Joint Exhibit List shall contain any objections to
   authenticity and/or admissibility to the exhibit(s) and the reasons for the objections.
        The Memoranda of Contentions of Fact and Law, Witness List and Exhibit
   List are due twenty−one (21) days before the Final Pre−Trial Conference.

        As for the disclosure of expert witnesses and exchange of written reports, the
   parties must follow Rule 26. In addition, if the parties intend to call expert witnesses
   at trial, they shall file within five (5) days before the Final Pre−Trial Conference

                                               −3−
Case 2:18-cv-05664-RGK-SK Document 33 Filed 12/10/18 Page 4 of 8 Page ID #:154
   short narrative statements of the qualifications of each expert and the testimony
   expected to be elicited at trial.


                 TRIAL PREPARATION FOR JURY TRIAL
                MOTIONS, INSTRUCTIONS AND EXHIBITS


        THE COURT ORDERS that all counsel comply with the following in their
   preparation for trial:
        1.     MOTIONS IN LIMINE
        All motions in limine must be filed and served a minimum of forty−five (45)
   days prior to the scheduled trial date. Each motion should be separately filed and
   numbered. All opposition documents must be filed and served at least twenty−five

   (25) days prior to the scheduled trial date. All reply documents must be filed and
   served at least ten (10) days prior to the scheduled trial date.
        All motions in limine will be ruled upon on or before the scheduled trial date
   and should not be noticed for motion on any date other than the assigned trial date.
        2.      JURY INSTRUCTIONS/SPECIAL VERDICT FORMS
        Thirty−five (35) days before trial, plaintiff shall serve plaintiff’s proposed jury
   instructions and special verdict forms on defendant. Twenty−eight (28) days before

   trial, defendant shall serve on plaintiff defendant’s objections to plaintiff's
   instructions together with any additional instructions defendant intends to offer.
   Twenty−one (21) days before trial, plaintiff shall serve on defendant plaintiff’s
   objections to defendant’s instructions. Twenty−one (21) days before trial, counsel
   are ordered to meet and confer to attempt to come to agreement on the proposed
   jury instructions. The parties shall make every attempt to agree upon the jury

   instructions before submitting them to the Court. It is expected that counsel will
   agree on the substantial majority of jury instructions, particularly where patent
   instructions are involved.

                                                −4−
Case 2:18-cv-05664-RGK-SK Document 33 Filed 12/10/18 Page 5 of 8 Page ID #:155
        Sixteen (16) days before trial, counsel shall file with the Court a JOINT set
   of jury instructions on which there is agreement. Defendant's counsel has the
   burden of preparing the joint set of jury instructions. At the same time each party
   shall file its proposed jury instructions which are objected to by any other party,

   accompanied by points and authorities in support of those instructions.

        When the parties disagree on an instruction, the party opposing the
   instruction must attach a short statement (one to two paragraphs) supporting the
   objection, and the party submitting the instruction must attach a short reply
   supporting the instruction. Each statement should be on a separate page and should
   follow directly after the disputed instruction.
        The parties ultimately must submit one document, or if the parties disagree
   over any proposed jury instructions, three documents. The three documents shall

   consist of: (1) a set of Joint Proposed Jury Instructions; (2) Plaintiff’s Disputed
   Jury Instructions; and (3) Defendant’s Disputed Jury Instructions. Any disputed
   Jury Instructions shall include the reasons supporting and opposing each
   disputed instruction in the format set forth in the previous paragraph.
        The Court directs counsel to use the instructions from the Manual of Model
   Jury Instructions for the Ninth Circuit where applicable. Where California law is
   to be applied and the above instructions are not applicable, the Court prefers

   counsel to use the California Jury Instructions in either BAJI or CACI. If none of
   these sources is applicable, counsel are directed to use the instructions in Devitt,
   Blackmar and Wolff, Federal Jury Practice and Instructions.
        Modifications of instructions from the foregoing sources (or any other form
   instructions) must specifically state the modification made to the original form
   instruction and the authority supporting the modification.

        Each requested instruction shall be set forth in full; be on a separate page;
   be numbered; cover only one subject or principle of law; not repeat principles of
   law contained in any other requested instructions; and cite the authority for a source

                                                −5−
Case 2:18-cv-05664-RGK-SK Document 33 Filed 12/10/18 Page 6 of 8 Page ID #:156
   of the requested instruction. In addition to the foregoing, each party shall file
   with the Courtroom Deputy on the first day of trial a "clean set" of the aforesaid
   requested duplicate jury instructions in the following form: Each requested
   instruction shall be set forth in full; be on a separate page with the caption

   "COURT'S INSTRUCTION NUMBER                      "; cover only one subject or

   principle of law; and not repeat principles of law contained in any other requested
   instruction. The "clean set" shall not cite the authority for a source of the
   requested instruction. Counsel shall also provide the Court with a CD in
   WordPerfect format containing the proposed jury instructions.
         An index page shall accompany all jury instructions submitted to the Court.
   The index page shall indicate the following:
         •      the number of the instruction;

         •      a brief title of the instruction;
         •      the source of the instruction and any relevant case citation; and

         •      the page number of the instruction.

   EXAMPLE:
         NO      TITLE                               SOURCE              PAGE
         5       Evidence for Limited Purpose             9th Cir. 1.5      9


         During the trial and before argument, the Court will meet with counsel and
   settle the instructions. Strict adherence to time requirements is necessary for the
   Court to examine the submissions in advance so that there will be no delay in
   starting the jury trial. Failure of counsel to strictly follow the provisions of
   this section may subject the non−complying party and/or its attorney to
   sanctions.

   ///
   ///
   ///

                                                    −6−
Case 2:18-cv-05664-RGK-SK Document 33 Filed 12/10/18 Page 7 of 8 Page ID #:157
         3.     TRIAL EXHIBITS
         Counsel are to prepare their exhibits for presentation at the trial by placing
   them in binders which are indexed by exhibit number with tabs or dividers on the
   the right side. Counsel shall submit to the Court an original and one copy of the

   binders. The exhibits shall be in a three−ring binder labeled on the spine portion

   of the binder as to the volume number and contain an index of each exhibit included
   in the volume. Exhibits must be numbered in accordance with Fed.R.Civ.P. 16, 26
   and the Local Rules.
         Exhibit list shall indicate which exhibits are objected to, the reason for the
   objection, and the reason it is admissible. Failure to object will result in a waiver
   of objection.
         The Court requires that the following be submitted to the Courtroom Deputy

   Clerk on the first day of trial:
         •     The original exhibits with the Court's exhibit tags shall be stapled to
                the front of the exhibit on the upper right−hand corner with the case
                number, case name, and exhibit number placed on each tag. Exhibit
                tags can be obtained from the Clerk’s Office, Room G−8, 312 North
                Spring Street, Los Angeles, CA 90012.
         •     One bench book with a copy of each exhibit for use by the Court,

                tabbed with numbers as described above. (Court's exhibit tags not
                necessary.)
         •     Three (3) copies of exhibit lists.
         •     Three (3) copies of witness lists in the order in which the witness
                may be called to testify.
         •     Counsel are ordered to submit a short joint statement of the case

                seven (7) days before trial that the Court may read to the prospective
                panel.
   ///

                                                −7−
Case 2:18-cv-05664-RGK-SK Document 33 Filed 12/10/18 Page 8 of 8 Page ID #:158
        •    All counsel are to meet not later than ten (10) days before trial and
              to stipulate so far as is possible as to foundation, waiver of the best
              evidence rule, and to those exhibits which may be received into
              evidence at the start of trial. The exhibits to be so received will be
              noted on the copies of the exhibit lists.
        •    Counsel may, but need not, submit brief proposed voir dire questions
              for the jury seven (7) calendar days before the Pretrial Conference.
              The Court will conduct its own voir dire after considering any proposed
              voir dire submitted by counsel.
        •    Any items that have not been admitted into evidence and are left in the
              courtroom overnight without prior approval, will be discarded.

      IT IS SO ORDERED.


  DATED: December 10, 2018
                                             R. Gary Klausner
                                             United States District Judge




      Rev. Mar. 2016                          −8−
